

117 HR 1044 IH: Broadband - Measuring Availability and Aligning Policies Task Force Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1044IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Ms. Craig introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo create a task force at the Federal Communications Commission to ensure the policy and funding decisions of the Commission are informed by data collection and analysis required in title VIII of the Communications Act of 1934, and for other purposes.1.Short titleThis Act may be cited as the Broadband - Measuring Availability and Aligning Policies Task Force Act or the Broadband MAPS Act.2.Broadband MAAPS Task Force(a)EstablishmentNot later than 30 days after the date of the enactment of this section, the Commission shall establish the Broadband MAAPS Task Force.(b)ChairThe Commission shall designate a Chair of the Task Force. (c)MembershipThe members of the Task Force shall include designees selected by the Commission from bureaus and offices of the Commission.(d)ResponsibilitiesThe Task Force shall be responsible for the following:(1)Coordinate, monitor, and oversee the work of the bureaus and offices to implement title VIII of the Communications Act (47 U.S.C. 641 et seq.) and the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601 et seq.), including creating and updating the broadband availability maps.(2)Identify any ongoing and anticipated Commission action, including any report, rulemaking, and funding program, such as the Universal Service Fund programs, that should be informed by the broadband availability maps.(3)Ensure that any relevant ongoing and anticipated Commission action, including any report, rulemaking, and funding program, such as the Universal Service Fund programs, is informed by the broadband availability maps.(4)Not later than 18 months after the date of the enactment of this section, provide the committees of jurisdiction an estimate of the ongoing cost associated with maintaining the broadband availability maps.(5)Provide any recommendation, if necessary, to the committees of jurisdiction to ensure that the Commission can produce accurate broadband availability maps with sufficient granularity to allow the Commission to determine the areas in the United States that lack broadband internet access service.(e)DefinitionsIn this section:(1)Broadband availability mapsThe term broadband availability maps means the maps required under section 802 of the Communications Act of 1934 (47 U.S.C. 642).(2)Broadband internet access serviceThe term broadband internet access service has the meaning given that term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation. (3)CommissionThe term Commission means the Federal Communications Commission.(4)Committees of jurisdictionThe term committees of jurisdiction means the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.(5)Task forceThe term Task Force means the Broadband MAAPS Task Force established pursuant to subsection (a).(6)Universal Service Fund programThe term Universal Service Fund program means any program authorized in section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)).